In this action by a tenant against her landlord to recover damages for personal injuries caused by falling plaster, plaintiff appeals, on the ground of inadequacy, from so much of the judgment, entered upon a jury’s verdict, as grants recovery to her in the sum of $1,000. Judgment reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. The principal injuries plaintiff claimed she sustained consisted of bruises on the head, neck, shoulders and left foot, and recurring “epileptic seizures”, or “ convulsions ”, On two occasions during the trial, the court instructed the jury, after the propounding of two hypothetical questions to two qualified experts, that if in the opinion of the jury all the facts that had been testified to were not included in the question they were to disregard any opinion expressed by the witness. These errors {Cole v. Fall Brook Coal Co., 159 N. Y. 59), upon the facts of this ease, were prejudicial. In any event, in the interests of justice, a new trial should be had. Nolan, P. J., Adel, Schmidt, Beldoek and Murphy, JJ., concur.